               Case 2:19-cr-00130-RAJ Document 28 Filed 08/04/20 Page 1 of 2




 1                                                                   HON. RICHARD A. JONES
 2
 3
 4
                              UNITED STATES DISTRICT COURT
 5
                             WESTERN DISTRICT OF WASHINGTON
 6                                     AT SEATTLE

 7
     UNITED STATES OF AMERICA,                     )   No. CR19-130-RAJ
 8                                                 )
                     Plaintiff,                    )
 9                                                 )   ORDER GRANTING UNOPPOSED
                v.                                 )   MOTION TO CONTINUE TRIAL
10                                                 )   AND PRETRIAL MOTIONS
     CHRISTOPHER S. NEWCOMBE,                      )   DEADLINE
11                                                 )
                     Defendant.                    )
12                                                 )
13          THE COURT has considered the unopposed motion of the parties to continue

14   the trial date and pretrial motions deadline and finds that:

15          (a) taking into account the exercise of due diligence, a failure to grant a

16   continuance in this case would deny counsel for the defendant the reasonable time

17   necessary for effective preparation considering the COVID-19 pandemic, as set forth in

18   18 U.S.C. § 3161(h)(7)(B)(iv); and

19          (b) a failure to grant such a continuance in this proceeding would likely result in

20   a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

21          (c) the additional time requested is a reasonable period of delay, as the defendant

22   has requested more time to prepare for trial under the current circumstances of the

23   COVID-19 outbreak and in accordance with our district’s General Order; and

24          (d) the case is sufficiently complex that it is unreasonable to expect adequate

25   preparation for pretrial proceedings or the trial itself within the current trial schedule, as

26   set forth in 18 U.S.C. § 3161(h)(7)(B)(ii); and


       ORDER GRANTING MOTION TO                                     FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL DATE AND                                         1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                         Seattle, Washington 98101
       (USA v. Newcombe / CR19-130-RAJ) - 1                                         (206) 553-1100
               Case 2:19-cr-00130-RAJ Document 28 Filed 08/04/20 Page 2 of 2




 1          (e) the ends of justice will best be served by a continuance, and the ends of
 2   justice outweigh the best interests of the public and the defendant in any speedy trial, as
 3   set forth in 18 U.S.C. § 3161(h)(7)(A); and
 4          (f) the additional time requested between the current trial date of August 3, 2020,
 5   and the new trial date is necessary to provide counsel for the defendant the reasonable
 6   time necessary to prepare for trial, meet in person with his client, considering all of the
 7   facts set forth above; and
 8          IT IS THEREFORE ORDERED that Defendant’s Unopposed Motion to
 9   Continue Trial Date and Pretrial Motions Deadline (Dkt. #26) is GRANTED. The trial
10   date in this matter is continued to March 22, 2021. All pretrial motions, including
11   motions in limine, shall be filed no later than February 4, 2021.
12          IT IS FURTHER ORDERED that the period of delay from the date of this order
13   to the new trial date of March 22, 2021, is excludable time pursuant to 18 U.S.C. §§
14   3161(h)(7)(A) and (h)(7)(B)(iv).
15
16          DATED this 4th day of August, 2020.
17
18
                                                       A
                                                       The Honorable Richard A. Jones
19
                                                       United States District Judge
20
21
22
23
24
25
26

       ORDER GRANTING MOTION TO                                   FEDERAL PUBLIC DEFENDER
       CONTINUE TRIAL DATE AND                                       1601 Fifth Avenue, Suite 700
       PRETRIAL MOTIONS DEADLINE                                       Seattle, Washington 98101
       (USA v. Newcombe / CR19-130-RAJ) - 2                                       (206) 553-1100
